IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF THE                                     No. 84943
                  RESIGNATION OF MICHAEL KEY
                  HALLEY, BAR NO. 78.
                                                                            FILE*


                           ORDER GRANTING PETITION FOR RESIGNATION
                             This is a joint petition by the State Bar of Nevada and attorney
                 Michael Key Halley for his resignation from the Nevada bar.
                             SCR 98(5) provides that Nevada attorneys who are not actively
                 practicing law in this state may resign from the state bar if certain
                 conditions are met. The petition includes statements from state bar staff
                 confirming that no disciplinary, fee dispute arbitration, or client security
                 fund matters are pending against Halley; and that he is current on all
                 membership fee payments and other financial commitments relating to his
                 practice of law in this state. See SCR 98(5)(a)(1)-(2).
                             Bar counsel has recommended that the resignation be
                 approved, and the Board of Governors has approved the application for
                 resignation. See SCR 98(5)(a)(2). Halley acknowledges that his resignation
                 is irrevocable and that the state bar retains continuing jurisdiction with
                 respect to matters involving a past member's conduct prior to resignation.
                 See SCR 98(5)(c)-(d).     Finally, Halley has submitted an affidavit of
                 compliance with SCR 115. See SCR 98(5)(e).



SUPREME COURT
     OF
   NEVADA


  I947A clatto
                              The petition satisfies the         requirements of SCR 98(5).
                  Accordingly, we approve attorney Michael Key Halley's resignation. SCR
                  98(5)(a)(2). The petition is hereby granted.
                              It is so ORDERED.




                  cc:   Bar Counsel, State Bar of Nevada
                        Michael K. Halley
                        Executive Director
                        Admissions Office, United States Supreme Court




SUPREME COURT
         OF
      NEVADA
                                                       2
(0) I 947A    •